DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 02/23/2022. In the paper of 02/23/2022, Applicant amended claims 3, 6-7, 11, 13-15 and 18 and canceled claim 4. Claims 1-3 and 5-18 are pending.

Response to Arguments
Withdrawn Objection(s) and Moot Rejection(s)
The objection(s) to claims 3, 6-7, 11, 13-15 and 18 as stated in the Non Final paper of  11/23/2021 is withdrawn in view of claim amendments.
The objection to the application as failing to comply with the requirements of 37 CFR 1.821 - 1.825 since the instant sequence listing contains multiple duplicate nucleotide sequences (since SEQ ID NO: 26, 27, 28 and 32 respectively are identical to SEQ ID NO: 89, 90, 91 and 34) is withdrawn based on the specification amendment filed 02/23/2022 and submission of a new CRFE filed 02/24/2022 to delete the duplicated sequences and also in view of the new amendment of claims 11 and 18. 
The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is moot based on the cancellation of the claim.
The rejection of claim 4 under 35 U.S.C. 101 is moot based on the cancellation of the claim.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 5-18 are free of the prior art as these claims recite one or more nucleotide sequence(s) that comprise: 
at least one junction nucleotide sequence of soybean event DP-305423-1 (explained in paragraphs 11-15 on pages 5-14 of the Non Final Office action of 11/23/2021); or 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-18 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 14, 2022